Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered November 15, 1983, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816).
We have also reviewed the issues raised in the defendant’s pro se supplemental brief and find that they were waived by his plea of guilty and are unpreserved for our review (see, CPL 210.20 [1] [b]; People v Warren, 47 NY2d 740; People v Guerra, 99 AD2d 787; People v Best, 89 AD2d 1018). Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.